DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of claims
Claims 1-20 are the current claims hereby under examination and pending in the instant application.
  
Claim Objections
Claim 1 recites the limitation “Iadd” in line 10. It appears unclear if this term draws antecedence from the “Iadd” in claim 1 line 7, or if it refers to a new and separate additional insulin (Iadd). The limitation will be interpreted as referring to the additional insulin (Iadd) in claim 1 line 7. It is suggested to amend line 10 to recite “the (Iadd).” 
Claim 3 recites the limitation “BGdiff” in line 1. It appears unclear if this term draws antecedence from the “BGdiff” in claim 1 lines 7-8, or if it refers to a new and separate mean blood glucose difference (BGdiff). The limitation will be interpreted as referring to the mean blood glucose difference (BGdiff) in claim 1 lines 7-8. It is suggested to amend line 1 to recite “the (BGdiff).” 
Claims 4 and 14 is objected to because there is a lack of antecedent basis for “the number of cycles of insulin peak times per infusion time period” in lines 1-2. It is suggested to amend lines 1-2 to recite “a number of cycles of insulin peak times per infusion time period.”
Claim 6 is objected as being in improper form because a dependent claim cannot depend from the claim it recites. The limitation will be interpreted as referring to the apparatus of claim 5. It is suggested to amend line 1 to recite “The apparatus of claim 5.” 
Claims 9-10 and 18-19 recites the limitation “the insulin volume” in line 1. It appears unclear if this term draws antecedence from the “insulin volume” in claim 1 line 9 and claim 12 line 10, respectively, or if it refers to a new and separate insulin volume. The limitation will be interpreted as referring to the insulin volume in claim 1 line 9 and claim 12 line 10, respectively. It is suggested to amend line 1 to recite “an insulin volume.” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 9-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mazlish et al. (US 10,881,792), hereinafter Mazlish, and further in view of Nimri et al. (US 2021/0193285), hereinafter Nimri.

Regarding claims 1 and 12, Mazlish teaches an apparatus (pump assembly 15; fig 1), comprising: 

    PNG
    media_image1.png
    619
    862
    media_image1.png
    Greyscale
at least one memory (memory devices 242; fig 2B); and
logic (“execute computer-readable instructions” [col. 12, line 5]) coupled to the at least one memory (“stored on one or more memory devices 242”; [col. 12, lines 5-6]), the logic to:
a method (“Yet other embodiments of the present disclosure may include a method of personalizing basal insulin delivery rates in an automated insulin delivery system.” [col 2, lines 54-56]), comprising: operatively coupling an automatic insulin delivery (AID) device to a patient (“reusable pump controller 200 (shown in an exploded view) houses a number of components that can be reused with a series of successive disposable pumps 100” [col. 11, lines 55-58]);
performing, via a processor of a computing device (microprocessors 241; fig 2B) operatively coupled to the AID device, an insulin infusion device by (“The control circuitry 240 may be configured to communicate control or power signals to the drive system of disposable pump 100, or to receive power or feedback signals from disposable pump 100.” [col. 11, lines 66-67, col. 12, lines 1-2]):
determine a basal parameter (“In some embodiments, the pump assembly 15 can operate during an automated mode to deliver basal insulin according the methods provided herein.” [col. 11, lines 18-20]) for a patient based on a type 2 diabetes (T2D) (“The PWD may live with type 1, type 2, or gestational diabetes.” [col. 35, lines 22-23]) multiple daily injection (MDI) information of the patient (“In some cases, methods and systems provided herein can personalize BR, CR, and ISF with blood glucose data taken using finger stick blood glucose tests.” [col. 21, lines 52-54]), the basal parameter indicating a basal infusion rate (“Methods and systems provided herein can use a personalized BR to determine an appropriate basal rate if using an insulin pump, an appropriate injection of long acting insulin (e.g., if treating diabetes with multiple daily injections), an appropriate CR, or an appropriate ISF” [col. 4, lines 5-9]),
determine an insulin volume to infuse into the patient based on the basal parameter (“FIG. 11 is a flowchart of an example technique for adjusting basal insulin delivery rates, in accordance with one or more embodiments of the present disclosure” [col 26, lines 20-22]; fig 11) and ladd, (“Methods and systems provided herein can additionally update or adjust user-specific dosage parameters at block 262 and can update or adjust the blood glucose targets at block 261 based on the selected basal delivery profiles and/or rates selected at block 265 or based on blood glucose data obtained at block 271” [col 27, lines 11-16]; fig 11) and
administer the insulin volume to the patient (In some cases, the pump assembly 15 of diabetes management system 10 of FIG. 1 can be used to deliver the insulin.” [col 26, lines 64-66]).
Mazlish does not explicitly teach determine an additional insulin (Iadd) value based on a mean blood glucose difference (BGdiff) information associated with the patient. Nimri teaches these limitations. Nimri constitutes analogous art because Nimri pertains to the same field of endeavor as the subject matter of claim 1, which pertains to the field of an apparatus for insulin delivery (“The technique of the present invention may also be useful for healthcare professionals and/or patients to determine insulin dosing for first time pump use and/or MDI use and/or for transition from MDI to pump and vice versa” [¶ 0026]).
Nimri teaches determine an additional insulin (Iadd) value based on a mean blood glucose difference (BGdiff) information associated with the patient (“The modified total daily dose may be calculated as:…where TDD is the patient total daily dose, Ave. BG is the patient average glucose levels, Goal. BG is the target glucose levels as defined by the ADA recommendation [18] and SafeSensitivity is the less aggressive sensitivity that is calculated as follows:…[¶ 0121]),

    PNG
    media_image2.png
    141
    518
    media_image2.png
    Greyscale
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Mazlish to further include determine an additional insulin (Iadd) value based on a mean blood glucose difference (BGdiff) information associated with the patient as taught by Nimri. This modification enables a control unit to estimate what should be the required basal rate changes [¶ 0122]. One of ordinary skill would have further recognized that determining an additional insulin value based on a mean blood glucose difference information associated with the patient is simply combining prior art elements to produce predicable results.

Regarding claim 2, Mazlish in view of Nimri teach the limitations of claim 1, as described above, does not explicitly teach the logic to determine the basal parameter according to:
                
                    T
                    D
                    I
                    =
                     
                    
                        
                            ∑
                            
                                
                                    
                                        n
                                    
                                    
                                        1
                                    
                                
                            
                            
                                
                                    
                                        n
                                    
                                    
                                        m
                                        a
                                        x
                                    
                                
                            
                        
                        
                            M
                            D
                            
                                
                                    I
                                
                                
                                    n
                                
                            
                        
                    
                
            
Basal parameter =                          
                            
                                
                                    T
                                    D
                                    I
                                
                                
                                    t
                                
                            
                        
                    
where t is an infusion time period.
Nimri teaches the logic to determine the basal parameter according to:
                
                    T
                    D
                    I
                    =
                     
                    
                        
                            ∑
                            
                                
                                    
                                        n
                                    
                                    
                                        1
                                    
                                
                            
                            
                                
                                    
                                        n
                                    
                                    
                                        m
                                        a
                                        x
                                    
                                
                            
                        
                        
                            M
                            D
                            
                                
                                    I
                                
                                
                                    n
                                
                            
                        
                    
                
            
Basal parameter =                          
                            
                                
                                    T
                                    D
                                    I
                                
                                
                                    t
                                
                            
                        
                    
where t is an infusion time period (“In some embodiments, the control unit is configured and operable to determine the optimal long acting insulin injection time during the day. The input data may include the history of daily insulin dose (i.e. basal amount delivered by pump or syringe) and the history of glucose levels (either CGM, FGM or SMBG). The history of daily insulin dose enables to calculate the average hourly basal rate throughout the day.” [¶ 0120]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified apparatus of Mazlish to further include the logic to determine the basal parameter, as taught by Nimri, since Nimri teaches these elements enables a control unit to estimate what should be the required basal rate changes [¶ 0122]. One of ordinary skill in the art could have pursued the known technique of determining the basal parameter based on the summation of multiple dose injections and the results would have been predictable.

Regarding claims 9 and 18, Mazlish teaches the logic to determine an insulin volume (“In some cases, methods and systems provided herein can make adjustments to therapeutic parameters based upon the automated insulin deliveries determined using continuous (or semi-continuous) blood glucose data.” [col 7, lines 59-63]) using an automatic insulin delivery (AID) process based on continuous glucose measurement (CGM) information of the patient (“In some cases, methods and systems of treating diabetes can include the use of a continuous blood glucose monitor 50 (CGM) that can communicate blood glucose data to a controller such as the mobile computing device 60 and/or the pump controller 200 that can automate insulin delivery dynamically to address current or anticipated high or low blood glucose levels.” [col 7, lines 53-59]).

Regarding claims 10 and 19, Mazlish teaches the logic to determine an insulin volume (“In some embodiments, the pump assembly 15 can operate during an automated mode to deliver basal insulin according the methods provided herein” [col 11, lines 18-20]) using an automatic insulin delivery (AID) process using manual blood glucose measurement information of the patient (“As another example, the diabetes management system 10 may be implemented with the blood glucose meter (BGM) 70 and the continuous glucose meter (CGM) 50 may be omitted” [col 13, lines 18-21]).

Regarding claims 11 and 20, Mazlish teaches the logic to determine an adjustment (Δb(i)) in insulin delivery (“At block 264, the method 250 can analyze each basal delivery profile or rate generated at block 263 based on variations of predicted future blood glucose values from one or more target blood glucose values (such as the target blood glucose values from block 261) using blood glucose data from a continuous glucose monitor (CGM) or blood glucose meter (BGM), such as generated in block 271” [col 26, lines 39-46]; fig 11]) responsive to receiving the manual glucose measurement information for the patient (block 271; fig 11), wherein (Δb(i)) represents a change in basal insulin of the patient  based on the manual glucose 
    PNG
    media_image3.png
    791
    1171
    media_image3.png
    Greyscale
measurement information for the patient ([col 26, lines 39-46]; fig 11]).

Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mazlish et al. (US 10,881,792), hereinafter Mazlish, further in view of Nimri et al. (US 2021/0193285), hereinafter Nimri, applied to claim 1 above, and further in view of Davis et al. (US 2017/0220750)

Regarding claims 3 and 13, Mazlish in view of Nimri teach the limitations of claim 1, as described above, but does not explicitly teach the logic to determine BGdiff based on a difference between a current AlC and a target AlC for the patient. Davis teaches these limitations. Davis constitutes analogous art because Davis pertains to the same field of endeavor as the subject matter of claim 1, which pertains to the field of an apparatus for insulin delivery (“the system 300 may recalculate the required dose on a periodic basis, e.g., every five minutes, and provide an updated required dose to the mechanical device 136, until insulin is no longer required, or until the patient performs the injection of the insulin.” [¶ 0119]).
Davis teaches the logic to determine BGdiff based on a difference between a current AlC and a target AlC for the patient (“Other goals may incorporate clinical aspects, e.g., a goal may be for the user to have a glucose value of 100 upon awakening, or to achieve a desired A1C value. These goals may be translated into quantifiable criteria using the desire glucose value or A1C value.” [¶ 0175]; “the summary statistic may include the estimated A1C and percent time spent above, and in target range.” [¶ 0375]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified apparatus of Mazlish to further include the logic to determine BGdiff based on a difference between a current AlC and a target AlC for the patient, as taught by Davis. Davis teaches that these features enables a user to an optimized dose of insulin [¶ 0360]. One of ordinary skill in the art would have further recognized determining BGdiff based on a difference between a current AlC and a target AlC for the patient is simply combining prior art elements to produce predictable results.

Regarding claims 4 and 14, Mazlish in view of Nimri and Davis teach the limitations of claim 3, as described above, but does not explicitly teach where x is a tunable cycle parameter configured to represent the number of cycles of insulin peak times per infusion time period.
Nimri teaches determining where x is a tunable cycle parameter configured to represent the number of cycles of insulin peak times per infusion time period (“For determining the injection time, the control unit determines the optimal correlation between the modified hourly basal rate and the insulin infusion rate. The insulin infusion rate refers to the rate at which the insulin reaches its therapeutic level until its decay. The insulin infusion rate can vary between different insulin types” [¶ 0140]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified apparatus of Mazlish to further include where x is a tunable cycle parameter configured to represent the number of cycles of insulin peak times per infusion time period as taught by Nimri. This modification enables a control unit to estimate what should be the required basal rate changes [¶ 0122]. One of ordinary skill would have further recognized that determining where x is a tunable cycle parameter configured to represent the number of cycles of insulin peak times per infusion time period is simply combining prior art elements to produce predicable results.
Mazlish in view of Nimri and Davis does not explicitly teach the logic to determine the ladd value according to:
                
                    
                        
                            I
                        
                        
                            a
                            d
                            d
                        
                    
                    =
                     
                    
                        
                            B
                            
                                
                                    G
                                
                                
                                    d
                                    i
                                    f
                                    f
                                
                            
                        
                        
                            C
                            F
                        
                    
                    *
                    x
                
            
where CF is determined according to:
                
                    C
                    F
                    =
                     
                    
                        
                            y
                        
                        
                            z
                            *
                            b
                            a
                            s
                            a
                            l
                            '
                        
                    
                
            
where y is an insulin sensitivity factor and z is an infusion time period.
Davis teaches the logic to determine the ladd value according to:
                
                    
                        
                            I
                        
                        
                            a
                            d
                            d
                        
                    
                    =
                     
                    
                        
                            B
                            
                                
                                    G
                                
                                
                                    d
                                    i
                                    f
                                    f
                                
                            
                        
                        
                            C
                            F
                        
                    
                    *
                    x
                
            
where CF is determined according to:
                
                    C
                    F
                    =
                     
                    
                        
                            y
                        
                        
                            z
                            *
                            b
                            a
                            s
                            a
                            l
                            '
                        
                    
                
            
where y is an insulin sensitivity factor and z is an infusion time period (“In another example of the decision-support application/functionality including a bolus calculator or “bolus wizard” functionality, the determination of states in a state model provides for such functionality by optimizing bolus calculator parameters, including ISF, ICR and other parameters including total daily dose. For example, an improved total daily does iTDD may be given by:…The iTDD is used in determining basal rates and bolus card factors as follows: [¶ 0359- 0362]; “While certain inputs are described above, generally required inputs for meal bolus calculator determinations include carbs, target glucose, current glucose, insulin-to carb ratio, insulin sensitivity factor, a meal bolus equation, and so on.” [¶ 0330]).

    PNG
    media_image4.png
    201
    606
    media_image4.png
    Greyscale
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified apparatus of Mazlish to further include the logic to determine the ladd value according to:… where x is a tunable cycle parameter configured to represent the number of cycles of insulin peak times per infusion time period, where CF is determined according to:… where y is an insulin sensitivity factor and z is an infusion time period, as taught by Davis, since the modification would provide of an optimized dose of insulin to a user [¶ 0360]. One of ordinary skill in the art would have further recognized determining the ladd value based on a blood glucose difference, a critical factor and infusion time period is simply applying a known technique of the prior art to produce predictable results.

Claims 5, 7-8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mazlish et al. (US 10,881,792), hereinafter Mazlish, further in view of Nimri et al. (US 2021/0193285), hereinafter Nimri, applied to claim 1 above, and further in view of Chen et al. (US 2020/0342974 – Cited by Applicant), hereinafter Chen.

Regarding claims 5, 7 and 15-16, Mazlish in view of Nimri teach the limitations of claim 1, as described above, but does not explicitly teach the logic to adjust the insulin volume based on at least one safety constraint. Chen teaches these limitations. Chen constitutes analogous art because Chen pertains to the same field of endeavor as the subject matter of claim 5, which pertains to the field of an apparatus for insulin delivery (“Certain embodiments of the present disclosure involve systems, methods, and devices for controlling physiological glucose concentrations in a closed loop system adaptable for use with a variety of types of medications (e.g., insulins) with a variety of pharmacokinetics.” [¶ 0059]).
Chen teaches the logic to adjust the insulin volume based on at least one safety constraint; the at least one safety constrain comprising a duration maximum safety constraint indicating a maximum volume of insulin that may be infused into the patient during a duration (insulin limits 130; fig 3; “In some embodiments, the maximum basal dose, Imax(i), is a function of the open loop insulin and the estimated physiological glucose value, PG.” [¶ 0124]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified apparatus of Mazlish to further include the at least one safety constrain comprising a duration maximum safety constraint indicating a maximum volume of insulin that may be infused into the patient during a duration, as taught by Chen. Chen teaches that these features assist in limiting insulin deviations in an optimization process [¶ 0123]. One of ordinary skill in the art would have further recognized determining the at least one safety constrain comprising a duration maximum safety constraint indicating a maximum volume of insulin that may be infused into the patient during a duration is simply combining prior art elements to produce predictable results.

Regarding claims 8 and 17, Mazlish in view of Nimri and Chen teach the limitations of claim 5, as described above, but does not explicitly teach the at least one safety constrain comprising an insulin-on-board (IOB) safety constraint indicating deviations from basal infusion for the patient.
Chen teaches the at least one safety constrain comprising an insulin-on-board (IOB) safety constraint indicating deviations from basal infusion for the patient (“The insulin deviation may be limited so that the insulin dose remains between 0 and Imax.” [¶ 0123]; “In some embodiments, the correction bolus is also based on the insulin-on-board (IOB) or active insulin in the model.” [¶ 0175]).

    PNG
    media_image5.png
    788
    1057
    media_image5.png
    Greyscale
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified apparatus of Mazlish to further include the at least one safety constrain comprising an insulin-on-board (IOB) safety constraint indicating deviations from basal infusion for the patient, as taught by Chen, since Chen teaches these elements are effect in limiting insulin deviations in an optimization process [¶ 0123]. One of ordinary skill in the art would have further recognized determining the at least one safety constrain comprising an insulin-on-board (IOB) safety constraint indicating deviations from basal infusion for the patient is simply applying a known technique of prior art elements to produce predictable results.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mazlish et al. (US 10,881,792), hereinafter Mazlish, further in view of Nimri et al. (US 2021/0193285), hereinafter Nimri, further in view of Chen et al. (US 2020/0342974 – Cited by Applicant), hereinafter Chen, applied to claim 5 above, and further in view of Finan et al. (US 2018/0289891 – Cited by Applicant), hereinafter Finan. 

Regarding claim 6, Mazlish in view of Nimri and Chen teach the limitations of claim 5, as described above, but does not explicitly teach the logic to determine the at least one safety constraint based on an adjustment factor (Fs) determined based on TDI and Iadd according to:
                
                    
                        
                            F
                        
                        
                            s
                        
                    
                    =
                    1
                    +
                    
                        
                            max
                        
                        ⁡
                        
                            
                                
                                    0
                                    ,
                                     
                                    
                                        
                                            
                                                
                                                    I
                                                
                                                
                                                    a
                                                    d
                                                    d
                                                
                                            
                                        
                                        
                                            T
                                            D
                                            I
                                        
                                    
                                
                            
                        
                    
                
            

Finan teaches these limitations. Finan constitutes analogous art because Finan pertains to the same field of endeavor as the subject matter of claim 6, which pertains to the field of an apparatus for insulin delivery (“This invention provides systems, and methods for use in the systems, in which bolus insulin is accounted for in a way that ensures that the system-facing IOB (“SFIOB”) maintains, as accurately as possible, only and all correction insulin (meaning insulin that is administered to lower blood glucose) thus enabling insulin dosing by the system which is both safe and effective.” [¶ 0016]).
Finan teaches the logic to determine the at least one safety constraint based on an adjustment factor (Fs) determined based on TDI and Iadd according to:
                
                    
                        
                            F
                        
                        
                            s
                        
                    
                    =
                    1
                    +
                    
                        
                            max
                        
                        ⁡
                        
                            
                                
                                    0
                                    ,
                                     
                                    
                                        
                                            
                                                
                                                    I
                                                
                                                
                                                    a
                                                    d
                                                    d
                                                
                                            
                                        
                                        
                                            T
                                            D
                                            I
                                        
                                    
                                
                            
                        
                    
                
            

(adjustment factor may be interpreted as the ratio of (BG-Target)/ISF in equation 3; “the insulin amount intended for correction is calculated at step 612 using the following formula:.“ [¶ 0040-0049]).
    PNG
    media_image6.png
    153
    610
    media_image6.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified apparatus of Mazlish to further include the logic to determine the at least one safety constraint based on an adjustment factor (Fs) determined based on TDI and Iadd, as taught by Finan. Finan teaches that these features assist in preventing insulin-induced hypoglycemic events [¶ 0048]. One of ordinary skill in the art would have further recognized determining the logic to determine the at least one safety constraint based on an adjustment factor (Fs) determined based on TDI and Iadd is simply combining prior art elements to produce predictable results.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Lebel et al. (US 9,782,540) teaches safety limits in a closed-loop algorithm [col 8, lines 56-61].
Linterteur et al. (US 2020/0101222 – Cited by Applicant) teaches a maximum allowable basal insulin infusion rate (Umax) [¶ 0107] and an initial (potential) correction bolus calculation [¶ 0080-0084].
Grossman et al. (US 2019/0076600 – Cited by Applicant) teaches an insulin limit as an insulin delivery and sensor performance safeguard [¶ 0376] and a correction bolus (CB) is delivered based on the meter BG value [¶ 0460].
Finan et al. (US 20180289891 – Cited by Applicant) teaches an amount of insulin intended to correct for high BG value [¶ 0040-0049].
Dassau et al. (US 2022/0257857) teaches an IOB upper bound [¶ 0102-106].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS CHIANG whose telephone number is (571)272-5704. The examiner can normally be reached M-F, 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS CHIANG/
Examiner, Art Unit 3791

/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791